



COURT OF APPEAL FOR ONTARIO

CITATION: Young (Re), 2014 ONCA 30

DATE: 20140114

DOCKET: C56819

Doherty, Strathy and Pardu JJ.A.

IN THE MATTER OF Ian Young

AN APPEAL UNDER PART XX.1 OF THE
CODE

Michael Davies,
amicus curiae
for the appellant

Ian Young, in person

Amy Alyea, for the respondent the Attorney General for
    Ontario

Janice Blackburn, for the respondent the Centre of
    Addiction and Mental Health

Heard and released orally: January 9, 2014

On appeal against the disposition of the Ontario Review
    Board dated, March 19, 2013.

ENDORSEMENT

[1]

The Appellant Ian Young appeals from a disposition of the Ontario Review
    Board dated March 19, 2013 ordering that he be detained at the General Forensic
    Unit of the Centre for Addiction and Mental Health, subject to various
    conditions, but authorizing him to live in the community with the approval of
    the person in charge of the Centre.

[2]

The Appellant says he should have been given an absolute discharge, or
    conditionally discharged and that the Board erred in reducing its members to
    three from the original five scheduled to hear the matter, when one of the five
    became ill and could not participate.

[3]

The index offences resulting in the finding that the Appellant was not
    criminally responsible occurred on November 17, 1998 and amounted to serious
    acts of violence.

[4]

In April 2004 the Appellant was discharged to live in the community and
    was generally stable until 2009. In the summer of 2009 his mental health
    deteriorated significantly and he was admitted to the Emergency Assessment Unit.
    He ultimately agreed to take medications and return to live in the community.

[5]

In the fall of 2012 the hospital became concerned that the Appellants
    condition was deteriorating again. He refused to attend for required monthly
    assessments and turned off his phone so he could not be contacted. An
    assessment of risk in a hospital report of December 14, 2012 concluded:

The actuarial risk assessment places Mr. Young in a moderate
    risk category. His actuarial risk, the severity of the index offence and his
    dynamic factors (including his recent non-compliance with treatment and
    associated decline in his mental state, his minimization of potential problems
    and his ease of hostility) render him an ongoing significant threat to the
    safety of the public absent appropriate supervision and structure. It is the
    treatment teams opinion that Mr. Young continues to represent a significant
    risk to the community per
Winko
.

[6]

Following arrest by the police on February 4, 2013 for failure to
    report as a sexual offender, the Appellant has been detained pursuant to the
Mental
    Health Act
.

[7]

By the time of the hearing, his treating psychiatrist testified before
    the Board that the Appellant continued to present with very active symptoms of
    his mental illness, a personality disorder with narcissistic features marked by
    paranoia and increased hostility when he is in a decompensated state and that
    he refused to engage in any assessment or discussion of his condition and the
    need for treatment.

[8]

By the time of the March 18, 2013 hearing Mr. Young was continuing to
    refuse all efforts to assess his condition, and also refused at times to eat
    meals, take medication, submit to blood testing or speak to a doctor.

[9]

The Board accepted the evidence of the Appellants treating psychiatrist
    and concluded that he continued to constitute a significant risk to the
    community and that the least onerous and restrictive disposition possible was
    to order detention in a hospital with the possible privilege of residing in the
    community. The Board found that the Appellant continued to present with
    decompensation and could not be assessed or treated in his present state.

[10]

These
    conclusions were reasonable on the evidence before the Board. The Boards
    reasons were comprehensive and logical.

[11]

The
    wisdom of those conclusions is borne out by fresh evidence indicating that the
    mental condition of the Appellant has significantly deteriorated since the
    hearing to the point that he has been transferred to a more secure unit. His
    deterioration is consistent with a failure to take prescribed medication. He
    has exhibited episodes of bizarre behaviour and psychosis with grandiosity and
    paranoia. He attempted to leave the secure unit, and was placed on observation
    every 15 minutes because of the risk he would leave the unit.

[12]

On
    October 10, 2013 he was placed on 24 hour constant observation after exhibiting
    increasingly bizarre behaviour, and ultimately had to be chemically restrained
    and secluded. He refuses to take any medication and remains mute. He refuses to
    speak to any clinicians. He has been aggressive with a nurse and made remarks
    she perceived as threatening. His attending psychiatrist, now Dr. Swayze,
    indicates that his condition is consistent with psychosis as a result of
    non-compliance with medication and that Mr. Young is likely incapable of
    consenting to or refusing psychiatrist treatment and that a finding of
    incapacity will be necessary unless there is a change in his condition.

[13]

Given
    that the Boards conclusions were reasonable and are borne out by the fresh
    evidence, there is no basis to interfere with the Boards decision that an
    absolute or conditional discharge was not appropriate.

[14]

Section
    672.41(1) of the
Criminal Code
provides that:

A quorum of a Review Board is constituted by the
    chairperson, a member who is entitled under the laws of a province to practise psychiatry,
    and any other member.

The Board which heard this matter was so constituted.
    The Board had a discretion to reduce its members to an odd number as long as it
    maintained a quorum. Mr. Young expressed a preference through his counsel for
    the community member to remain, and a preference for proceeding with the
    hearing rather than adjourning it. These preferences were accommodated.

[15]

There
    being no basis to intervene in the Boards decision, the appeal is dismissed.

D.
    Doherty J.A.

G.R.
    Strathy J.A.

G.
    Pardu J.A.


